Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 04/22/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse and made final (MPEP § 818.03(a)). Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-13 are currently under examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO 9959753, of record, ‘753 hereafter) in view of Iwanaga et al (US 2013/0143043, ‘043 hereafter).
Regarding claims 1-3 and 5-11, ‘753 discloses a discloses a method of making iron-based powder metallurgy compositions reading upon instantly claimed build material composition (abstract, page 2, L19 to page 3, line 19); wherein the method includes mixing of metal powder particles in a particle size range of 10 to 500 microns (page 8) and a flow agent silicon dioxide nanoparticle in a preferred content range of 0.01 to 1 wt% with a most preferred size range of 5 nm to 20 nm (page 8-10), which satisfies the presently claimed size range of 1 to 3 orders of magnitude difference. The mixing of these particles naturally breaks the agglomerates of flow agent into individual nanoparticles and make these smaller particles being disposed on the surface of the larger metal particle. ‘753 also discloses that the flow agent can be an iron oxide, which is a metal containing compound being capable of being reduced into iron and incorporated into bulk metal phase (page 10-11). ‘753 further discloses that the content of  metal particles in the composition can be up to 99 wt% (See example 1). ‘735 does not expressly teach the silicon dioxide nanoparticle are obtained by freeze-drying steps as recited in the present claim 1. However, it is known in the art that the silicon dioxide with irregular shape formed from a process includes steps of freeze-drying can be used to improve fluidity of powders including iron powder as evidenced by ‘043 ([0005], [0011]-[0018], example 1, [0111]). In light of these teachings, one of ordinary skill in the art would have applied freeze-drying steps as taught by ‘043, to modify the method of ‘735, in order to render  iron-based powder metallurgy compositions having desired fluidity. The cited references do not expressly set forth freeze-drying temperatures as recited in the present claim 11,  however, keep low temperature (in order to keep solvent in a solid state during drying process) as presently claimed range during freeze-drying process is a common practice well-known in the art. The volume content of nanoparticle in the dispersion also satisfies present claim 5 (See Examples, Table 1). Since the silicon dioxide particles are formed from a water dispersion of silicon dioxide particle by freeze-drying steps, the agglomerates of these silicon dioxide particle naturally possess meso-sized pores (water crystal removed by freeze-drying forms meso-sized pores). 
Claims 4 and 12-13,are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO 9959753, of record, ‘753 hereafter) in view of Iwanaga et al (US2013/ 0143043, ‘043 hereafter) as applied to claim 1 above, and further in view of Ring et al. (US 2009/0136737, of record, ‘737 hereafter).
Regarding claims 4 and 12, modified ‘753 teaches all the limitations of claim 1, but the references do not expressly teach achieving a Hausner ratio as claimed. However, it is known in the art that Hausner ratios less than 1.25 can improve the fluidness of the powder as evidenced by ‘737 [0018-0019]. Therefore, it would have been obvious to one of ordinary skill to modify the method of modified ‘753 by specifying a Hausner ratio as claimed to improve powder fluidness. Regarding claim 13, the cited references do not expressly set forth freeze-drying temperatures as recited in the present claim 13,  however, keep low temperature as presently claimed range during freeze-drying process is common practice well-known in the art. 
It is noted that the build material composition as recited in the present claims 1 and 12 is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses the build material composition as claimed, then the prior art build material composition will be capable of being used for three-dimensional printing, even if the prior art does not disclose the build material composition is used for three-dimensional printing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782